Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6899 Page 1 of 17




                          EXHIBIT 2
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6900 Page 2 of 17




                      Notice of Online Contact Lens Antitrust Settlements
                                       Thompson v. 1-800 Contacts, Inc.
                                         No. 2:16-cv-01183 (D. Utah)
                           This is a Court approved Legal Notice. This is not an advertisement.

                         Important Information – Read Carefully
      IF YOU PURCHASED CONTACT LENSES ONLINE BETWEEN JANUARY 1, 2004
         AND SEPTEMBER 12, 2019, YOU MAY BE AFFECTED BY CLASS ACTION
                                  SETTLEMENTS.
         This Notice is to alert you to proposed Settlements reached with Defendants Arlington
          Contact Lens Service, Inc., National Vision, Inc., Luxottica of America, Inc. (f/k/a
          Luxottica Retail North America, Inc.), Vision Direct, Inc., Walgreen Co., Walgreens Boots
          Alliance, Inc., and 1-800 Contacts, Inc., (collectively “Defendants”) in a class action.
         The lawsuit alleges that Defendants entered written agreements that affected the market for
          online retail for contact lenses in violation of Section 1 of the Sherman Antitrust Act, 15
          U.S.C. §1. The lawsuit was brought by individuals who made at least one online purchase
          of contact lenses from one or more of Defendants.

         The Court did not decide which side was right. Defendants deny any wrongdoing. 1-800
          Contacts, Inc. agreed to enter into a Settlement Agreement to avoid the further expense,
          inconvenience and burden of protracted litigation, and the distraction and diversion of its
          personnel and resources, and thereby to put to rest this controversy, and to avoid the risks
          inherent in uncertain, complex litigation. Plaintiffs and Defendants disagree on who would
          have won. But both sides agreed to the settlement to resolve the case

         Proposed Settlements have been reached with Defendants. Defendants have agreed to pay
          a total of $40 million (the “Settlement Fund”). Before any money can be distributed, the
          Court will have a Fairness Hearing (defined below) to decide whether to approve the
          Settlements. Court approval of these Settlements will resolve all relevant claims against
          Defendants.
         Your legal rights will be affected whether or not you act. Please read this entire Notice
          carefully.
         The Court in charge of this case must decide whether to approve the Settlements. Payments
          will be made if the Court approves the Settlements and, if there are any appeals, after
          appeals are resolved.
  The Court has appointed the lawyers listed below to represent you and the Settlement Classes:

                David W. Mitchell                                      Carl E. Goldfarb
       Robbins Geller Rudman & Dowd LLP                           Boies Schiller Flexner LLP
         655 West Broadway, Suite 1900                        401 East Las Olas Blvd., Suite 1200
              San Diego, CA 92101                                 Fort Lauderdale, FL 33301
                                                      -1-
                For more information, call the Settlement Administrator at [__________]
                             or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6901 Page 3 of 17




            YOUR LEGAL RIGHTS AND OPTIONS IN THESE SETTLEMENTS
  SUBMIT A CLAIM FORM              The only way to receive your share of the Settlement Fund.
  EXCLUDE YOURSELF                 Get no payment. This is the only option that allows you to ever
                                   be part of any other lawsuit against Defendants about the legal
                                   claims in this case.
  OBJECT                           Write to the Court about why you do not like the Settlements.
  GO TO A FAIRNESS                 Ask to speak in Court about the fairness of the Settlements.
  HEARING
  DO NOTHING                       Get no payment and give up your rights to be part of any other
                                   lawsuit against Defendants about the legal claims in this case.




                                                 -2-
                For more information, call the Settlement Administrator at [__________]
                             or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6902 Page 4 of 17


                                                  TABLE OF CONTENTS

                                                                                                                                    Page

  I.      BASIC INFORMATION .....................................................................................................5

          1.          Why did I get this Notice? .......................................................................................5

          2.          What is this litigation about? ...................................................................................5

          3.          Why is this a class action? .......................................................................................6

          4.          Why are there Settlements? .....................................................................................6

  II.     WHO CAN PARTICIPATE IN THE SETTLEMENTS .....................................................7

          5.          How do I know if I am part of the Settlements? ......................................................7

          6.          Which contact lens purchases are covered by the Settlements? ..............................8

          7.          Are there exceptions to being included in a Settlement Class? ...............................8

          8.          What if I am still not sure if I am included in a Settlement Class?..........................8

  III.    THE SETTLEMENT BENEFITS .......................................................................................8

          9.          What do the Settlements provide? ...........................................................................8

          10.         Can the Settlement Amount be reduced or the Settlements be terminated? ............9

          11.         Will I get a payment? ...............................................................................................9

          12.         How can I get a payment? ......................................................................................10

          13.         When will I receive a payment?.............................................................................10

          14.         What am I giving up to get a payment or stay in a Settlement Class? ...................10

  IV.     EXCLUDING YOURSELF FROM THE SETTLEMENTS ............................................11

          15.         What if I do not want to be part of the Settlements? .............................................11

          16.         How do I get out of the Settlements? .....................................................................12

          17.         If I exclude myself, can I get money from the Settlements? .................................12

          18.         If I exclude myself, can I object to the Settlements? .............................................12

  V.      OBJECTING TO THE SETTLEMENT ............................................................................13

          19.         How can I tell the Court what I think about the Settlements? ...............................13

          20.         What is the difference between objecting and excluding?.....................................13

                                                                   -3-
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6903 Page 5 of 17




                                                                                                                                        Page


  VI.     THE LAWYERS REPRESENTING YOU .......................................................................14

          21.         Do I have a lawyer in this case?.............................................................................14

          22.         How will the lawyers be paid? ...............................................................................14

  VII.    THE COURT’S FAIRNESS HEARING ...........................................................................15

          23.         When and where will the Court decide whether to approve the
                      Settlements? ...........................................................................................................15

          24.         Do I need to come to the Fairness Hearing? ..........................................................15

          25.         May I speak at the Fairness Hearing? ....................................................................15

  VIII.   IF YOU DO NOTHING ....................................................................................................15

          26.         What happens if I do nothing? ...............................................................................15

  IX.     GETTING MORE INFORMATION .................................................................................16

          27.         How do I get more information? ............................................................................16




                                                                    -4-
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6904 Page 6 of 17




  I.      BASIC INFORMATION

  1.      Why did I get this Notice?

  You are receiving this Notice because records indicate that you may have purchased contact
  lenses online from one or more of the Defendants between January 1, 2004 and September 12,
  2019.

  You have the right to know about this litigation and about your legal rights and options before the
  Court decides whether to approve the proposed Settlements. If the Court approves the Settlements
  and after any objections or appeals are resolved, an administrator appointed by the Court will make
  the payments that the Settlements allow. This Notice explains the litigation, the proposed
  Settlements, your legal rights, what benefits are available, who is eligible for them, and how to get
  them.

  2.      What is this litigation about?

  The lawsuit alleges that Defendants entered written agreements that affected the online retail
  market for contact lenses in violation of Section 1 of the Sherman Antitrust Act, 15 U.S.C. §1.
  The lawsuit was brought by individuals who made at least one online purchase of contact lenses
  from one or more of the Defendants.

  The Court supervising the case is the United States District Court for the District of Utah. The
  case is called Thompson v. 1-800 Contacts, Inc., Vision Direct, Inc., Walgreens Boots Alliance,
  Inc., Walgreen Co., Arlington Contact Lens Service, Inc., National Vision, Inc., Luxottica of
  America, Inc. (f/k/a Luxottica Retail North America, Inc.), No. 2:16-cv-01183.

  The individuals who are prosecuting this lawsuit, referred to as “Class Plaintiffs,” are J
  Thompson, Iysha Abed, Daniel J. Bartolucci, William P. Duncanson, Tyler Nance, Leia Pinto,
  Jill Schulson, and Edward Ungvarsky.

  Class Plaintiffs allege, among other things, that 13 other online contact lens retailers entered
  into bilateral written agreements with 1-800 Contacts to not compete in certain online
  advertising. These retailers included the other Defendants. Class Plaintiffs allege that online
  advertising is an effective tool for allowing e-commerce retailers to market directly to consumers
  at the moment the consumer is interested in making a purchase or expressed an interest in a
  particular item.

  Class Plaintiffs further allege that these agreements prohibited the parties to the agreements from
  bidding on the Defendants’ trademarks and other related terms as “keywords” in their online
  paid search advertising campaigns through search engines such as Google. Class Plaintiffs
  claim that the agreements also committed the agreeing parties to use “negative keywords,”

                                                   -5-
                For more information, call the Settlement Administrator at [__________]
                             or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6905 Page 7 of 17




  which are instructions to the search engine that a company’s advertisement should not appear in
  response to a search query for Defendants’ registered trademarks and other related terms.

  These restraints, Class Plaintiffs allege, and Defendants deny, prevented consumers from
  receiving the benefits of additional paid search advertising.

  As a result, Class Plaintiffs allege that Defendants were able to charge, and all Class Members
  paid, higher prices for contact lenses in the online market than they would have paid had there
  been additional paid search advertising among Defendants.

  As mentioned above, Defendants deny any wrongdoing.

  3.      Why is this a class action?

  A class action is a lawsuit in which a representative plaintiff or plaintiffs bring claims on behalf
  of themselves and other similarly situated persons (i.e., the class) who have similar claims
  against Defendants. The plaintiffs, the Court, and counsel appointed to represent the class all
  have a responsibility to make sure that the interests of all class members are adequately
  represented.

  Importantly, class members are NOT individually responsible for class counsel’s fees or
  litigation expenses. In a class action, attorneys’ fees and litigation expenses are typically paid
  from the Settlement Fund (or the Court judgment amount) and must be approved by the Court.
  If there is no recovery, the attorneys do not get paid any fees or reimbursed for their litigation
  expenses.

  When a class plaintiff enters into a settlement, such as the proposed Settlements with Defendants
  here, the Court will require that the members of the class be given notice of the settlements and
  an opportunity to be heard. The Court then holds a Fairness Hearing to determine, among other
  things, if the settlements are fair, reasonable, and adequate to the members of the class.

  4.      Why are there Settlements?

  The Court did not decide in favor of Class Plaintiffs or Defendants. Class Plaintiffs and their
  Court-appointed counsel (“Co-Lead Class Counsel”) thoroughly investigated the facts and law
  regarding the claims at issue in this litigation as well as Defendants’ potential defenses. As a
  result of this investigation, Class Plaintiffs believe Defendants violated Section 1 of the Sherman
  Antitrust Act, 15 U.S.C. §1, and seek monetary relief for all Class Members who allegedly paid
  more for contact lenses purchased online than they would have paid had there been additional
  paid search advertising.

  Defendants think Class Plaintiffs’ claims are completely unfounded and believe the claims
  would have been rejected either prior to trial, at trial, or on appeal. By settling the case,
                                                  -6-
                For more information, call the Settlement Administrator at [__________]
                             or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6906 Page 8 of 17




  Defendants do not admit that any of Plaintiffs’ allegations have merit. 1-800 Contacts, Inc.
  agreed to enter into a Settlement Agreement to avoid the further expense, inconvenience and
  burden of protracted litigation, and the distraction and diversion of its personnel and resources,
  and thereby to put to rest this controversy, and to avoid the risks inherent in uncertain, complex
  litigation.

  None of the disputed issues was decided with respect to claims against Defendants. Instead,
  after engaging in lengthy, detailed, arm’s-length negotiations, Class Plaintiffs and Defendants
  reached agreements to settle the case. Collectively, Class Plaintiffs recovered a total of
  $40 million (the “Settlement Fund”) through these Settlements. If the Settlements are approved,
  both sides will avoid the cost and risk of adverse outcomes before or after trial or on appeal, and
  the Settlement Class Members who submit valid claims will receive compensation, if entitled to
  compensation under the Plan of Distribution approved by the Court. Class Plaintiffs and Co-
  Lead Class Counsel believe the Settlements are in the best interests of all Settlement Class
  Members.


  II.     WHO CAN PARTICIPATE IN THE SETTLEMENTS

  5.      How do I know if I am part of the Settlements?

  The Court has preliminarily certified Settlement Classes in each of the Settlements. Settlement
  Class Members include persons falling within one or more of the following groups:

          All persons in the United States who do not timely exclude himself, herself, or
          themselves and who made at least one online purchase of contact lenses from 1-800
          from January 1, 2004 to September 12, 2019 or any of the following entities during
          the specified time period: (i) Vision Direct, Inc. (“Vision Direct”), Walgreens Boots
          Alliance, Inc., Walgreen Co. (“Walgreens,” collectively with Vision Direct referred
          to as “WAG/VD”) from January 1, 2004 to September 12, 2019; (ii) Arlington
          Contact Lens Service, Inc. or National Vision Inc. (collectively, “AC Lens/NVI”)
          from March 10, 2010 to September 19, 2017; or (iii) Luxottica of America, Inc.
          (f/k/a Luxottica Retail North America, Inc.) (“Luxottica”) from December 23, 2013
          to July 5, 2019. Excluded from the Settlement Class are Defendants, their parent
          companies, subsidiaries and affiliates, any alleged Agreement Counterparties,
          governmental entities and instrumentalities of government, states and their
          subdivisions, agencies and instrumentalities;

          All persons in the United States who made at least one online purchase of contact
          lenses from 1-800 Contacts, Inc. or Walgreen Co., Walgreens Boots Alliance, Inc.,
          or Vision Direct, Inc. from January 1, 2004 to September 12, 2019, who do not
          timely exclude himself, herself, or themselves from the Class. Excluded from the
          Settlement Class are Defendants, their parent companies, subsidiaries and affiliates,

                                                   -7-
                For more information, call the Settlement Administrator at [__________]
                             or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6907 Page 9 of 17




          any alleged Advertising Agreement Counterparties, governmental entities and
          instrumentalities of government, states and their subdivisions, agencies and
          instrumentalities;

          All persons in the United States who made at least one online purchase of contact
          lenses from 1-800 Contacts, Inc., Arlington Contact Lens Service, Inc., or National
          Vision, Inc. from March 10, 2010 through September 19, 2017, who do not timely
          exclude themselves from the Class. Excluded from the Settlement Class are
          Defendants, their parent companies, subsidiaries and affiliates, any alleged co-
          conspirators, government entities and instrumentalities of government, states and
          their subdivisions, agencies and instrumentalities; and

          All persons in the United States who made at least one online purchase of contact
          lenses from 1-800 Contacts, Inc. or Luxottica of America, Inc. (f/k/a Luxottica
          Retail North America, Inc.) from December 23, 2013 through July 5, 2019, who do
          not timely exclude himself, herself, or themselves from the Class. Excluded from
          the Settlement Classes are Defendants, their parent companies, subsidiaries and
          affiliates, any alleged Advertising Agreement Counterparties, governmental
          entities and instrumentalities of government, states and their subdivisions, agencies
          and instrumentalities.

  6.      Which contact lens purchases are covered by the Settlements?

  In order to qualify under the terms of the Settlements, contact lens purchases must have been
  made online, i.e., through a retailer’s website or mobile application, during the time period(s) set
  forth in the Settlement Classes, set forth in Question 5 above. Websites operated by Defendants
  included: www. contactsdirect.com, www.targetoptical.com, www.lenscrafters.com,
  www.walgreens.com, www.visiondirect.com, and www.1800contacts.com.

  Contact lens purchases made over the telephone or at a brick and mortar retailer do not qualify
  for the Settlements.

  7.      Are there exceptions to being included in a Settlement Class?

  Yes. You are not included in a Settlement Class if you are a Defendant or one of its parent
  companies, subsidiaries or affiliates, an alleged Advertising Agreement Counterparty (as alleged
  in the Complaint), governmental entity or instrumentality of government, state or its subdivision,
  agency or instrumentality.




                                                   -8-
                For more information, call the Settlement Administrator at [__________]
                             or visit www.onlinecontactlenssettlement.com
  4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6908 Page 10 of 17




   8.      What if I am still not sure if I am included in a Settlement Class?

   If you are still not sure whether you are included in a Settlement Class, you can ask for free help.
   Call (___)______-____, or visit www.onlinecontactlenssettlement.com for more information.


   III.    THE SETTLEMENT BENEFITS

   9.      What do the Settlements provide?

   Defendants will collectively pay the Settlement Classes $40 million. The Settlement Amounts
   agreed to by each of the Defendants are as follows:

                       1-800 Contacts, Inc.                 $ 15,100,000
                       Walgreens/Vision Direct              $ 12,000,000
                       AC Lens/National Vision              $ 7,000,000
                       Luxottica                            $ 5,900,000
   The $40 million Settlement Fund, plus interest earned and less taxes, any costs associated with
   notifying the Settlement Classes, Settlement Administration, Court-awarded attorneys’ fees and
   expenses, and service awards to Class Plaintiffs, will be divided among all Settlement Class
   Members who send in a valid Claim Form.

   In addition to monetary relief, three Defendants agreed to provide transaction data, documents
   and other assistance to Class Plaintiffs.

   10.     Can the Settlement Amount be reduced or the Settlements be terminated?

   In certain circumstances, each Defendant has the right to request a modification of the
   Settlement Amount or to terminate the Settlement. The right to seek reduction in the Settlement
   Amount or terminate the Settlement if too many Class Members choose to opt out of the
   Settlement is set forth at Section 10 of the respective Agreements entered into by each
   Defendant.

   If Defendants do not invoke Section 10 of the Agreements, all Settlement Funds are “non-
   reversionary,” which means that Defendants do not have a right to claw back any portion of the
   Settlement Fund.

   11.     Will I get a payment?

   If you are a member of any of the Settlement Classes and do not opt out, you are eligible to file
   a Claim Form to receive your share of money from the Settlements, if entitled to compensation
                                                   -9-
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6909 Page 11 of 17




   under the Plan of Distribution, approved by the Court. If you do not submit a Claim Form, you
   will not receive a payment from the Settlements.

   The amount of your payment will be determined by the Plan of Distribution that the Court
   approves. The Plan of Distribution allocates the Net Settlement Fund as follows, which
   approximates the relative gross sales (in U.S. dollars) from the various Defendants during the
   relevant class period as a percentage of the total of such sales from all Defendants:

                      74% shall be allocated to Allowed Claimants on Allowed Purchases from 1-800
                       Contacts;

                      20% shall be allocated to Allowed Claimants on Allowed Purchases from
                       Walgreen Co., Walgreens Boots Alliance, Inc., or Vision Direct, Inc.;

                      4% shall be allocated to Allowed Claimants on Allowed Purchases from
                       Arlington Contact Lens Service, Inc., and National Vision, Inc.; and

                      2% shall be allocated to Allowed Claimants on Allowed Purchases from
                       Luxottica of America, Inc.

   Your payment amount will be based on your pro rata share of the Net Settlement Fund in the
   proportion that your total purchases bears to the total purchases of all the authorized claimants
   for that Defendant. The administrator will total your pro rata share of the Net Settlement Fund
   allocated to each Defendant to get your total distribution. The Plan of Distribution authorizes
   Co-Lead Class Counsel not to make payments to Class Members whose payment would be so
   small that it is not efficient to make a payment to them.

   For more details and regular updates regarding the Plan of Distribution and the settlement
   process, please visit the settlement website, www.onlinecontactlenssettlement.com or contact
   the Settlement Administrator at (___) ___-____.

   12.     How can I get a payment?

   To qualify for payment, you must submit a Claim Form to the Settlement Administrator. You
   may     submit      a    Claim      Form      online   through     the   settlement    website,
   www.onlinecontactlenssettlement.com. You must complete the Claim Form verifying under
   penalty of perjury the total contact lenses purchased online from one or more of the Defendants
   during the Class Period(s). Your Claim Form will be reviewed and a determination will be made
   as to whether you have any contact lens purchases qualifying and allowed for payment. The
   Settlement Administrator may ask for documentation to support your claim.

   Read the instructions carefully, fill out the form, sign it, and submit it. Claim Forms must be
   submitted by [____].

                                                   - 10 -
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6910 Page 12 of 17




   13.     When will I receive a payment?

   The Court will hold a Fairness Hearing on [_____] to decide whether to approve the proposed
   Settlements. If the Court approves the Settlements, there may be appeals after that. It is always
   uncertain when those appeals will be resolved. Resolving them can take time, perhaps more than
   a year. Please be patient.

   14.     What am I giving up to get a payment or stay in a Settlement Class?

   Unless you exclude yourself, you are staying in the Settlement Classes, and that means you
   cannot sue, continue to sue, or be part of any other lawsuit against Defendants or the Released
   Parties about the legal and factual issues in this case. It also means that all the Court’s orders
   will apply to you and legally bind you. As described in the Agreements, upon the Effective Date
   of the Settlements, each of the Settlement Class Members: (i) shall be deemed to have, and by
   operation of the Judgment and Order of Dismissal shall have, fully, finally, and forever released,
   relinquished, and discharged against the Releasees (whether or not such Settlement Class
   Member executes and delivers a Proof of Claim Form or receives any payment from the
   Settlement proceeds) any and all Released Claims (including, without limitation, Unknown
   Claims); (ii) shall be permanently barred and enjoined from the commencement, assertion,
   institution, maintenance, prosecution, or enforcement of any action or other proceeding in any
   court of law or equity, arbitration tribunal, administrative forum, or forum of any kind, asserting
   any of the Released Claims against the Releasees or Defense counsel and any claims arising out
   of, relating to, or in connection with the defense, settlement, or resolution of the Action or the
   Released Claims, except for claims relating to the enforcement of the terms of the Agreements.

   “Released Claims” shall be any and all manner of claims, debts, demands, rights, interests,
   actions, suits, causes of action, whether class, individual or otherwise in nature; fees, costs,
   penalties, damages whenever incurred, and liabilities of any nature whatsoever (including,
   without limitation, direct or indirect claims or demands of rescission, damages, interest,
   attorneys’ fees, and any other costs, expenses or liabilities whatsoever), whether based on
   federal, state, local, statutory or common law, in equity, or on any other law, rule or regulation,
   or the law of any foreign jurisdiction, whether fixed or contingent, known or unknown,
   liquidated or unliquidated, suspected or unsuspected, asserted or unasserted, matured or
   unmatured, which Releasors, whether directly, representatively, derivatively, or in any other
   capacity, now or ever had against Releasees through date of execution of the Agreements, arising
   from or relating in any way to any conduct that was alleged, or could have been alleged, based
   on the predicate of the Action, under the Sherman Antitrust Act, 15 U.S.C. §1, or any federal,
   state, local, statutory or common law, in equity, or on any other law, statute, rule or regulation,
   or the law of any foreign jurisdiction.

   Any further capitalized terms used in this paragraph are defined in the Agreements, which can
   be accessed on the website, www.onlinecontactlenssettlement.com.

                                                  - 11 -
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6911 Page 13 of 17




   A description of the claims you are giving up against Defendants and the Released Parties is
   also set forth in the Agreements at Section 7, which may be obtained on the settlement website,
   www.onlinecontactlenssettlement.com, or by contacting the Settlement Administrator at (___)
   ___-______.

   Unless you exclude yourself, you are “releasing” the claims described herein and in the
   Agreements whether or not you later submit a claim.


   IV.     EXCLUDING YOURSELF FROM THE SETTLEMENTS

   If you do not want a payment from these Settlements and want to keep the right to sue or continue
   to sue Defendants on your own about the legal issues in this case, you must take steps to get out
   of the Settlement Classes. This is called excluding yourself and is also sometimes referred to as
   “opting out” of the Settlement Classes.

   15.     What if I do not want to be part of the Settlements?

   If you decide to exclude yourself from or “opt out” of the Settlement Classes, you will be free
   to sue Defendants or any of the other Released Parties on your own for the claims being resolved
   by the Settlements. However, you will not receive any money from the Settlements, and
   Co-Lead Class Counsel will no longer represent you with respect to any claims against
   Defendants. If you exclude yourself from the Settlement Class(es) of which you are a member,
   you will be excluding yourself from all four Settlements. If you want to receive money from
   the Settlements, do not exclude yourself.

   16.     How do I get out of the Settlements?

   You can exclude yourself or opt out by sending a written Request for Exclusion to the Settlement
   Administrator. A Request for Exclusion must be (a) in writing; (b) signed by you or your
   authorized representative; (c) state, at a minimum, your name, address, and phone number;
   (d) include proof of membership in a Settlement Class; (e) identify the claim number (if any) that
   you received; and (f) include a signed statement stating substantially that “I/we hereby request that
   I/we be excluded from the proposed Settlement Classes in the Thompson v. 1-800 Contacts, Inc.,
   Vision Direct, Inc., Walgreens Boots Alliance, Inc., Walgreen Co., Arlington Contact Lens
   Service, Inc., National Vision, Inc., Luxottica of America, Inc. (f/k/a Luxottica Retail North
   America, Inc.) litigation.” Proof of membership in a Settlement Class may consist of purchase
   histories, order confirmations and other materials confirming that you made an online contact lens
   purchase from one or more of the Defendants during the applicable period.

   You cannot exclude yourself by telephone or email. You must do so in writing and by U.S.
   mail. To be valid, your Request for Exclusion must be postmarked by [________] and mailed
   to the Settlement Administrator at the following address:
                                                 - 12 -
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6912 Page 14 of 17




                       Thompson v. 1-800 Contacts, Inc., Vision Direct, Inc., Walgreens Boots Alliance,
                       Inc., Walgreen Co., Arlington Contact Lens Service, Inc., National Vision, Inc.,
                       Luxottica of America, Inc. (f/k/a Luxottica Retail North America, Inc.)
                       c/o
                       [CLAIMS ADMIN ADDRESS]

   If you ask to be excluded, you will not get any settlement payment, and you cannot object to the
   Settlements. However, you will not be legally bound by the Settlements or anything that happens
   in this lawsuit.

   17.     If I exclude myself, can I get money from the Settlements?

   No. You will not get any monetary benefits from the Settlements if you exclude yourself.

   18.     If I exclude myself, can I object to the Settlements?

   No. If you exclude yourself, you are no longer a member of the Settlement Classes and may not
   comment on or object to any aspect of the Settlements.


   V.      OBJECTING TO THE SETTLEMENT

   19.     How can I tell the Court what I think about the Settlements?

   If you are a member of a Settlement Class and have not excluded yourself, you can tell the Court
   what you think about the Settlements. You can object to any part of the Settlements, the Plan
   of Distribution, the request for attorneys’ fees and expenses, or any request for service awards
   to Class Plaintiffs for representing the Settlement Classes. You can give reasons why you think
   the Court should approve them or not. The Court will consider your views.

   If you want to make an objection, you must do so in writing and file it with the Court by mailing
   it to the address below. Your written objection must include the following: (a) whether you
   intend to appear at the Fairness Hearing in person or through counsel (though an appearance is
   not necessary for the Court to consider your objection); (b) proof of membership in a Settlement
   Class; and (c) the specific grounds for the objection and any reasons why you desire to appear
   and be heard as well as all documents or writings that you desire the Court to consider. Proof
   of membership in a Settlement Class may consist of purchase histories, order confirmations and
   other materials confirming that you made an online contact lens purchase from Defendants
   during the applicable period.



                                                     - 13 -
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6913 Page 15 of 17




   You cannot make an objection by telephone or email. To be considered, you must file your
   objection with the Court by [________] by mailing it to the Court at the following address:

                                  The Honorable Tena Campbell
                                 United States District Court for the
                                            District of Utah
                                          351 S.W. Temple
                                     Salt Lake City, UT 84101

   If you do not timely submit an objection in the manner stated, your views will not be considered
   by the Court or any court on appeal.

   20.     What is the difference between objecting and excluding?

   Objecting is simply telling the Court you do not like something about the Settlements. You can
   object only if you stay in the Settlement Classes. Excluding yourself is telling the Court that
   you do not want to be part of the Settlement Classes. If you exclude yourself, you have no basis
   to object because the Settlements no longer affect you.


   VI.     THE LAWYERS REPRESENTING YOU

   21.     Do I have a lawyer in this case?

   Yes. The Court has appointed the lawyers listed below to represent you and the Settlement
   Classes:

                    David W. Mitchell                              Carl E. Goldfarb
           Robbins Geller Rudman & Dowd LLP                   Boies Schiller Flexner LLP
             655 West Broadway, Suite 1900                401 East Las Olas Blvd., Suite 1200
                  San Diego, CA 92101                         Fort Lauderdale, FL 33301

   These lawyers are called Co-Lead Class Counsel. Co-Lead Class Counsel will apply to the
   Court for payment of attorneys’ fees and expenses from the Settlement Fund. You will not
   otherwise be charged for Co-Lead Class Counsel’s services. If you want to be represented by
   your own lawyer, you may hire one at your own expense.

   22.     How will the lawyers be paid?

   To date, Co-Lead Class Counsel have not been paid any attorneys’ fees or reimbursed for
   significant out-of-pocket costs in connection with the litigation. Any attorneys’ fees and
   reimbursement of costs will be awarded only as approved by the Court in amounts determined
                                                 - 14 -
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6914 Page 16 of 17




   to be fair and reasonable. The Agreements provide that Co-Lead Class Counsel may apply to
   the Court for an award of attorneys’ fees and reimbursement of costs out of the Settlement Fund.
   Prior to the Fairness Hearing, Co-Lead Class Counsel will move for an award of attorneys’ fees
   not to exceed 33% percent of the Settlement Fund; reimbursement of litigation costs of up to
   $4.5 million; and interest on such attorneys’ fees and costs at the same rate as the earnings in
   the Settlement Fund, accruing from the inception of the Settlement Fund until the attorneys’ fees
   and costs are paid. Co-Lead Class Counsel may also ask the Court to approve service awards of
   up to $12,500 to compensate Class Plaintiffs for their efforts on behalf of the Settlement Classes.
   The motion by Co-Lead Class Counsel for attorneys’ fees and costs and service awards will be
   available on the settlement website after the applications are filed on [________].

   The Court will consider Co-Lead Class Counsel’s requests for attorneys’ fees, expenses, and
   any service awards at or after the Fairness Hearing.


   VII.    THE COURT’S FAIRNESS HEARING

   23.     When and where will the Court decide whether to approve the Settlements?

   The Court will hold a Fairness Hearing at [____] on [______] at the United States District Court
   for the District of Utah, 351 South West Temple Salt Lake City, UT 84101, Courtroom 3.400.
   The Fairness Hearing may be moved to a different date or time without additional notice, so you
   should check www.onlinecontactlenssettlement.com before making travel plans. At the
   Fairness Hearing, the Court will consider whether the Settlements are fair, reasonable, and
   adequate, and whether the Plan of Distribution is fair and adequate. The Court will also consider
   how much to pay Co-Lead Class Counsel and whether to approve litigation expenses and service
   awards to Class Plaintiffs. If there are objections, the Court will consider them at this time. At
   or after the Fairness Hearing, the Court will decide whether to approve the Settlements. We do
   not know how long this decision will take.

   24.     Do I need to come to the Fairness Hearing?

   No. Co-Lead Class Counsel will be prepared to answer any questions the Court may have at the
   Fairness Hearing. However, you are welcome to attend the Fairness Hearing at your own
   expense. If you send an objection, you do not have to come to Court to explain it. As long as
   you mailed your objection on time as set out in this Notice, the Court will consider it. You also
   may pay another lawyer to attend on your behalf, but this is not required.

   25.     May I speak at the Fairness Hearing?

   You may ask the Court for permission to speak at the Fairness Hearing. If you want to appear at
   the Fairness Hearing and make an objection either in person or through an attorney hired at your
                                                - 15 -
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
Case 2:16-cv-01183-TC-DBP Document 321-2 Filed 05/15/20 PageID.6915 Page 17 of 17




   own expense, you will need to state your intention to appear at the Fairness Hearing in your written
   objection. See Question 19 for information on how to file your objection.


   VIII. IF YOU DO NOTHING

   26.     What happens if I do nothing?

   If you do nothing, you will not get any money from the Settlements. Unless you exclude
   yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other
   lawsuit against Defendants or the Released Parties about the legal and factual issues in this case.


   IX.     GETTING MORE INFORMATION

   27.     How do I get more information?

   This Notice summarizes the Settlements. More details are available in the Agreements. You
   can get complete copies of the Agreements at www.onlinecontactlenssettlement.com. The
   website has answers to common questions about these Settlements, a Claim Form, and other
   information to help you determine whether you are a member of the Settlement Classes and
   whether you are eligible for a payment. You also may contact the Settlement Administrator at
   (___)___-____, or the following address:

                       Thompson v. 1-800 Contacts, Inc., Vision Direct, Inc., Walgreens Boots
                       Alliance, Inc., Walgreen Co., Arlington Contact Lens Service, Inc., National
                       Vision, Inc., Luxottica of America, Inc. (f/k/a Luxottica Retail North America,
                       Inc.)
                       c/o [______]
                       [CLAIMS ADMIN ADDRESS]




                                                      - 16 -
                 For more information, call the Settlement Administrator at [__________]
                              or visit www.onlinecontactlenssettlement.com
   4829‐0314‐8214.v3
